Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Applicant’s claim amendments and arguments in the response filed 18 December 2020 are acknowledged. 
Claims 20, 21, 23-31 & 33-39 are pending.
Claim 20, 33, 34 are amended.  
Claims 1-19, 22 & 32 are cancelled.
Claims 23, 31 & 36-39 are withdrawn.
Claims 20, 21, 24-30 & 33-35 have been examined on the merits.

Examination on the merits is extended to the extent of the following species:
One Component-glyoxylic acid;
B)	Acid different from at least one component-glycolic acid;
-and-
C)	Alkalizing agent- sodium hydroxide.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 December 2020 and 06 July 2020 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Rejections Withdrawn
The rejection of claim 33 under 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the claim amendments which remove the indefinite language of “greater than or equal to about”.

New and Maintained Objections/Rejections
Specification
The specification stands objected to because it does not follow the preferred layout. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Response to Arguments
Applicant submits the present headings in the specification are sufficient since the headings set forth in 37 C.F.R. §§ 1.77(b) are preferred but are not required (reply, pg. 13-14).
	This is not persuasive. Since no action has been taken by Applicant, the objection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 20, 21, 24, 25-30 & 33-35 stand rejected under 35 U.S.C. 103 as being unpatentable over HU (US 2011/0144141; previously cited), RICHARDSON (1961; previously cited), YU (US 5,834,510; previously cited) and Tanaka (US 2008/0069787; previously cited).
***It is noted that the term “about” is not defined in the Specification and is understood to include lower/higher values including a pH value of 3.0.

HU teaches the compositions of her invention are hair growth and regrowth compositions used to treat baldness (Title, ¶56, 110 & 117). HU teaches the compositions of her invention contain a Kreb cycle or non-Kreb cycle alpha keto-acid (¶80-84).  HU teaches pyruvic acid or salts of pyruvic acid are suitable alpha keto-acids for use in her invention (¶83).  HU teaches the alpha keto-acid is believed to act as an energy source (¶ 85; claim 20).  HU in Treatment Formulation 4 teaches an acidic composition with a pH = 4.5 comprising about 58.4% water (i.e. aqueous), 7% sodium pyruvate (a salt/derivative of the dicarbonyl compound of formula I), 3.15% lactic acid ("one acid different from the first component…”), and sodium hydroxide (alkalizing agent; [elected species]; Treatment Formulation 4-¶ 124; claims 20, 21, 25-30 & 33-35).   In other embodiments, HU teaches the pH of the composition to be from 3-7 (pg. 12 & 13; claims 20 & 34).
	However, HU does not teach the acid (i) is glyoxylic acid, the pH of the composition to be 1 to 3, or the elected species of glycolic acid as (ii).
RICHARDSON teaches that glyoxylic acid is converted to oxalic acid in vivo in rats (i.e. glyoxylic acid is an energy source; pg. 1280, col. 1, ¶ 1; claim 24).
YU teaches compositions containing 2-hydroxycarboxylic acids for treating signs of dermatological aging including thinning hair (col. 2, ll. 40-end). YU teaches lactic acid and glycolic acid are alkyl hydroxycarboxylic acids suitable for inclusion in the compositions of her claims 20, 21, 24 & 26-30). YU further teaches 2-ketoethanoic acid (glyoxylic acid; a keto-acid), pyruvic acid, methyl pyruvate, ethyl pyruvate, and propyl pyruvate are suitable 2-ketocarboxylic acids (i.e. alpha-keto acids) for inclusion in the compositions of her invention (col. 6, ll. 45-50; YU’s claim 6; claims 20, 21, 24 & 26-30).
Tanaka teaches an acidic composition for accelerating the penetration into skin of a hair growing agent (title). Tanaka teaches his composition has hair growing effects and his composition shows stronger cosmetic or therapeutic effects than conventional compositions (abstract, ¶ 1). Tanaka teaches his acidic composition is a vehicle by stating when his composition is mixed with another preparation for external use, the penetration into skin or the like of the preparation for external use that is mixed in is reinforced (¶ 16 & 18). Tanaka teaches the composition comprises water, polysaccharides, one or more acids which may be glycolic acid and lactic acid, and sodium hydroxide as the alkalizing agent to adjust the acidity (abstract; ¶ 11-12 & 14; claim 20 & 26-30). The pH of the acidic composition is desirably between pH of 2.0 to 6.0 is desirable, such that the composition does not damage skin (¶ 14; claims 20 & 34).  Tanaka teaches his acidic composition is mixed in an amount that is preferably 0.001 to 5 wt. % relative to the total amount of a conventional cosmetic preparation ([0018])
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified HU’s hair treatment composition by substituting HU’s lactic acid with YU’s glycolic acid, substituting HU’s sodium pyruvate/pyruvic acid with YU’s glyoxylic acid [yielding hydrated glyoxylic acid since HU’s composition comprises water] and adding this composition to Tanaka’s skin penetrating, acidic composition/vehicle with a pH of 2-6 [yielding a formulation comprising 6.65-6.99% glyoxylic acid and 3.0-3.14% glycolic acid with a pH adjusted to 2-6] because the compositions taught by HU, YU, and Tanaka are used for 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the recited amounts of glyoxylic acid and glycolic acid and the recited pH range of the composition, these parameters are taught as having values that fall within or overlap with the recite range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With regard to the recited pH range of “about 1 to 2.5,”a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one . 

Response to Arguments
Applicant summarizes the grounds of rejection and their rationale of the prior office action (reply, pg. 15-18). In summarizing the Examiner’s prior rejection, Applicant acknowledges that HU teaches an embodiment in which the pH of the composition is 4.5 and that Tanaka teaches a skin penetrating acidic vehicle having a pH of 2 to 6  (i.e. about 3; pg. 17 & 18).  Applicant further argues that HU does not teach or suggest a hair straightening composition having a pH range from about 1 to 2.5 (reply, pg. 19-20).
Applicant’s assessment is acknowledged, however HU also teaches additional embodiments in which the pH range of the composition is 3-7. The pH range recited in the claims is “about 1 to 2.5”. The term “about” is not defined in the Specification and is understood to include lower/higher values including a pH value of 3.0. Thereby, the claimed range and the prior art range taught by HU touch at a pH = 3.  Also, a pH value 3.0 is close to the recited amounts of about 2.5. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the instant case, a pH value of about 2.5 and a pH value of 3.0 would be suitable for topically applied hair growth compositions.

Applicant argues the references individually (reply, pg. 15-22).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant reiterates the argument none of the prior art references are directed to the inventive composition, which is hair straightening composition (reply, pg. 18-19). Applicant argues none of HU, RICHARDSON, YU or Tanaka teach their composition is a hair straightening composition (reply, pg. 18-19). Applicant further argues the recitation of "a hair straightening composition" in the claim is not a statement of intended use and should be afforded patentable weight (reply, pg. 18-19). 
This is not persuasive. "A hair straightening composition" is a statement of intended use that does not provide a structural difference between the claimed invention and the prior art. Nonetheless, the combined teachings of "Hu...and Tanaka" teach the recited composition comprising the recited reagents and in the recited amounts. Further, Hu, Yu and Tanaka are directed to topical formulations which affect/treat hair. Thereby, the composition suggested by the combined teachings "Hu...and Tanaka" necessarily straightens hair. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Applicant is encouraged to identify structures (e.g. species of reagents, formulation forms, pH ranges and etc.) that differentiate a composition which is to be used in hair straightening composition from that which is to be used in re-growing hair.  

Applicant argues relying on hair straightening as an inherent property is improper and using Applicants own specification to demonstrate properties of the asserted combination is also improper (reply, pg. 19).
Applicant’s argument is not persuasive. The instant specification discloses at pg. 2-3 that it is the combination of: i) one or more dicarbonyl compounds of Formula (I) in an amount ranging from 3 to 15 % by weight of the composition, ii) one or more acids different from the compounds as defined in i) and iii) alkalizing agents “which makes it possible to straighten/relax and/or reduce the volume of hair …while limiting damage to hair, while at the same time retaining comfort at the time of application for the user of the composition but also for the hairdresser who applies it.”  To be clear, HU teaches pyruvic acid (i.e. species of the genus encompassed by Formula I) in an amount of 7%, in the same composition as lactic acid (a species of ii)) and sodium hydroxide (i.e. alkalizing agent).  HU’s composition meets the requirements of the straightening composition to straighten as disclosed by Applicant’s own specification.  With regard to the elected species, the composition suggested by the combined teachings of HU, RICHARDSON, YU, and Tanaka teach the recited reagents, in the recited amounts and at the recited pH range. The reagents, amounts and pH ranges were disclosed by the instant application to be suitable for the intended use straightening hair. Since the Office does not have the facilities for examining and comparing Applicants' composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


Applicant's argument is not persuasive. The instant rejection is not based upon changing the permeability of hair, Tanaka is directed to changing the penetration of skin (e.g. the permeability of the scalp). With regard to Applicant's argument pertaining to motivation, the prior art is not required to have the same motivation as Applicant. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). In other words, the prior art is not required to modify the pH to arrive at a range appropriate for straightening hair. The compositions taught by Hu, Yu and Tanka are topically applied to grow hair/treat baldness and Tanka teaches the pH range between 2.0 to 6.0 is desirable for such compositions so that they not damage skin.
 
Applicant reiterates the argument that there is no evidence that mixing the composition suggested by the combined teachings of HU, RICHARDSON and YU with that of Tanaka would result in a composition having a pH within the range of about 1 to 2.5 (reply, pg. 22).  
Applicant’s argument is not persuasive. It is within the skill of an ordinary artisan to adjust the pH of a composition and Tanaka provides an invitation to adjust the pH by teaching “[a]n acid or alkali may be used together with acidic electrolyzed water for purposes of pH adjustment or the like” [0013].Tanaka teaches the composition is his invention is desirably KSR International Co. v. Teleflex Inc., 550 U.S. .....82 USPQ2d 1385, 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at __, 82 USPQ2d at 1396. It is obvious to optimize within prior art conditions or through routine experimentation; it further would have been obvious to vary the pH of the composition suggested by the combined teachings of the prior art to arrive at the recited pH range.

Applicant argues Hu does not teach the recited pH range which is a pH ranging from about 1 to 2.5 and Richardson and Yu do not teach this pH range (reply, pg. 20-21).
Applicant’s argument is not persuasive.  First, the term “about” is not defined in the Specification and is understood to include lower/higher values including a pH value of 3.0. Next, Tanaka is used to teach the pH value of topical formulations which may be applied to the scalp. This pH range taught by Tanaka is a pH from 2-6.

Applicant argues there is no motivation to combine the compositions taught by Tanaka with those taught by Hu, Richardson and Yu because Tanaka teaches an acidic composition having a penetration accelerating effect as well as a growth-promoting effect on hair that comprises acidic polysaccharides and water as essential ingredients, and has a (reply, pg. 20-21).
Applicant’s argument is not persuasive. The prior art teachings for motivation to combine the compositions are all found within the alopecia/hair growth arts. The prior art’s motivation to combine is achievement of a stronger hair growing effect through use of structurally similar, functionally equivalent 2-ketocarboxylic acids known for the same purpose of regrowing hair and inclusion in Tanaka’s acidic composition/vehicle with a pH range from 2-6 to rapidly penetrate skin. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first 

Claims 20, 21, 24-30 & 33-35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 & 17  of U.S. Patent No. 6,416,768 (hereinafter ‘768) in view of HU (US 2011/0144141).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘768 recites an aqueous composition with a pH of 2 to 4 which comprises at least one acid which may be pyruvic acid and lactic acid and sodium hydroxide as the basifying agent. The acidic active agent is present in an amount from 0.1 to 10% by weight of the composition.  However, the ‘768 does not specify the individual concentrations of lactic acid and pyruvic acid. The teachings of HU are described above. It is obvious to optimize within prior art conditions or through routine experimentation to achieve topical compositions suitable for application to the hair and scalp.  It further would have been obvious to vary the concentrations of each of lactic acid and pyruvic acid to arrive at the claimed amounts.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim 20, 21, 24-30 & 33-35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-24 & 28-36 of US 7,179,300 (hereinafter ‘300) in view of HU (US 2011/0144141).
.  

Response to Arguments
Applicant requests the rejections be held in abeyance until allowable subject matter is identified (reply, pg. 15).  
Applicants' request is acknowledged, however, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619         

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619